Citation Nr: 0835238	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
depression, currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefits sought on 
appeal.

In a December 2005 decision, the Board denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU). The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court). In a February 2008 Memorandum Decision, the Court 
vacated the Board's decision and remanded the matter for 
further adjudicative action. The RO granted TDIU effective 
September 16, 2002, in a June 2007 rating decision.  As TDIU 
has been granted by the RO, the matter is no longer in 
appellate status and therefore, no longer before the Board.

The issue of entitlement to service connection for post 
traumatic stress disorder is  addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's depression is manifested by total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
depression have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. Additionally, the veteran was afforded multiple VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) ((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an initial increased evaluation for 
depression, currently evaluated as 70 percent disabling.

The veteran filed a claim for depression in January 2006 and 
was granted service connection in an August 2006 decision and 
assigned a 50 percent disability evaluation effective 
December 12, 2005. In an April 2007 rating decision, the RO 
granted an earlier effective date of September 16, 2002, the 
date a statement regarding depression was made and considered 
a claim. Finally, in a June 2007 rating decision, the RO 
increased the veteran's 50 percent disability evaluation to 
70 percent disabling effective September 16, 2002. 

The veteran contends that his service-connected depression is 
more severe than the current 70 percent disability evaluation 
reflects. The Board agrees and increases the veteran's 
evaluation to 100 percent disabling.

The veteran's service-connected depression has been evaluated 
under Diagnostic Code 9434 for major depressive disorder. 

Under that diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002). It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id. The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id. The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code. Id. 
at 443.

VA is to consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, as revised in the 1994, Fourth Edition 
(DSM-IV). Id. If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause an occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in a particular diagnostic code, the 
appropriate, equivalent rating will be assigned. Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score. 
The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. DSM-IV, 
p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2007).

GAF scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well. 

GAF scores between 51 and 60 are reflective of moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupation, or school functioning, e.g., few friends, 
conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id. 

A GAF score in the 31 to 40 range indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In August 2002, a VA examiner submitted a statement 
indicating the veteran was in therapy for issues related to a 
depressed mood such as psycho-motor retardation, anhedonia, 
impaired concentration and lack of desire to live. The 
examiner stated that the veteran's mental health issues had 
significantly impaired his ability to function. The examiner 
further reported the veteran was being treated for chronic 
degenerative changes to the lumbar and cervical spine.

In September 2005, the above-noted VA examiner submitted an 
additional statement that the veteran continued treatment for 
depression including issues such as sadness, poor 
concentration and lack of desire to live. The examiner 
reiterated the veteran was continuing to receive treatment 
for his lumbar and cervical spine.

In a June 2006 VA examination, the veteran was assigned a GAF 
of 40. The examiner stated that the veteran's depression was 
the result of his back injury with its concomitant pain and 
functional limitations.

In a May 2007 VA examination, the examiner noted the veteran 
had a diagnosis of depression and also PTSD. The examiner 
diagnosed the veteran with severe, recurrent major depressive 
disorder, and chronic PTSD. The examiner noted that symptoms 
of major depression included low mood, anhedonia, poor sleep, 
low energy, low self esteem, poor concentration and suicidal 
ideation. The examiner stated that it was difficult to 
separate the veteran's mental impairments from the physical 
impairments with chronic pain. The examiner concluded that he 
did not think that veteran was employable with the current 
level of depression.

Having reviewed the entire record, the Board concludes that 
based on a totality of the evidence and resolving all doubt 
in favor of the veteran, an increased evaluation to 100 
percent for the veteran's depression is warranted. 

ORDER

Entitlement to the assignment of an initial evaluation of 100 
percent for depression is granted, subject to the laws and 
regulations governing the payment of monetary awards.

REMAND

A determination has been made that additional development is 
necessary in the current appeal. This matter is remanded to 
the RO/AMC in order for the veteran to be provided with 
proper Veteran Claims Assistance Act (VCAA) notice, and to 
notify the veteran of the opportunity to furnish alternate 
forms of evidence or advise VA of potential sources of such 
evidence in reference to his claim for PTSD.

In an August 2006 rating decision, the RO denied service 
connection for PTSD. While the veteran did not specifically 
claim entitlement to service connection for PTSD, the RO 
considered it inextricably intertwined with the depressive 
disorder claim as both were discussed by a VA psychiatric 
examiner.

VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007). The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Subsequent judicial 
decisions have clarified the duties to notify and assist 
imposed by the VCAA, to include Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).

With respect to a claim for service connection for PTSD that 
is based upon an in-service personal assault, VA will not 
deny the claim without first advising the veteran that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. 38 C.F.R. § 
3.304(f)(3). In this case, the veteran was not advised that 
evidence from sources other than his service records or 
evidence of behavioral changes may constitute credible 
supporting evidence of the stressor. Thus, the veteran has 
not yet had the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence. 
Accordingly, the case must be remanded for appropriate 
notice.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, 
or other medical treatment for the 
disorder at issue that is not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims folder. 
The veteran may also submit any 
evidence or further argument relative 
to the claim at issue, including any 
further statements from the treating 
mental health care providers, whose 
statements are now of record. 

2.	The RO/AMC shall secure the veteran's 
military personnel records, from the 
National Personnel Records Center or 
any other Government records 
depository. If such records are 
unavailable, then a formal finding of 
unavailability is required and must be 
associated with the claims file.

3.	The RO/AMC should send a letter to the 
veteran that meets the requirements of 
the VCAA, to include the requirements 
necessary to substantiate a claim for 
service connection, what evidence VA 
will provide, and what evidence the 
veteran is to provide. See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

4.	The RO/AMC shall notify the veteran 
and his representative that evidence 
from sources other than his service 
records or evidence of behavior 
changes may constitute credible 
supporting evidence of a personal 
assault stressor. Then, allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence. The notice 
must comply with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.304(f)(3), and 
any applicable legal precedent.

5.	If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159. All 
records and responses received should 
be associated with the claims file. If 
any records sought are not obtained, 
the RO/AMC should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

6.	When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

No action is required of the veteran until further notice is 
obtained. However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of his claim. 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


